     Case: 1:18-cv-06315 Document #: 86 Filed: 09/03/19 Page 1 of 1 PageID #:637

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Milo Enterprises, Inc.
                                 Plaintiff,
v.                                                     Case No.: 1:18−cv−06315
                                                       Honorable John Z. Lee
Bird−X, Inc., et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 3, 2019:


       MINUTE entry before the Honorable John Z. Lee: Given the joint report and
discovery plan [85], the Court extends the fact discovery deadline to 11/26/2019. Status
hearing set for 9/4/2019 before this Court is stricken and reset to 10/30/2019 at 9:00 a.m.
Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
